*417The opinion of the eonrt was delivered by
Black, J.
The certiorari in this case was allowed to test the legality of an assessment made under the Transfer or Inheritance Tax act. Pamph. L. 1914, p. 267. The assess1 ment was made against the property left by George W. Arnett, deceased. By his will, he left the entire estate, real and personal, to his wife, Kate Arnett, the prosecutrix. He appointed her the sole executrix. Mrs. Arnett now claims an exemption on account of her dower right to he deducted in calculating the amount of the transfer tax. She took the entire estate under the will. There has been no admeasurement and set-off of dower, as provided for by the seventeenth section of the Dower act. 2 Comp. Stat., p. 2049, If 17. The widow has taken no proceedings under that act. The widow has no estate in dower until there has been an actual assignment of dower. Moore v. Moore, 84 N. J. Eq. 39, 43; affirmed, 85 Id. 150; Tenbrook v. Jessup, 60 Id. 234. See Hill v. Bugbee, 91 N. J. L. 451; affirmed, 92 Id. 514. As she takes the entire property, this provision, it would seem, was made in lieu of dower and the acceptance by the widow of the provisions in the will barred her dower right. She must, under the statute, express her dissent in writing. 2 Comp. Stat., p. 2048, ¶ 16.
For these reasons the assessment is confirmed and the writ of certiorari is dismissed, with costs.